Morgan, J.,
dissenting. Defendant had leased from the plaintiff a furnished house on Basin street. On the sixth January, 1868, she agreed to sell the furniture contained in the house to the defendant-when she should have paid her therefor $5500 for which sum she took notes payable monthly. The furniture remained in the possession of the defendant. Four thousand dollars of the agreed price have been paid; $1500 remain due. This suit is instituted by plaintiff who-*111prays to be declared the owner of the furniture referred to, and that she be put in possession thereof on her surrendering the unpaid notes -T or, that defendant be condemned to pay her the sum of fifteen hundred dollars. She also asks for judgment against the defendant’s husband. The furniture was also sequestered and a privilege thereon is-claimed.
The defendant answers that the whole contract is contra bonos mores. She avers that when she rented the house from plaintiff, furnished, it was to plaintiff’s knowledge, for the purpose of keeping a public house of prostitution, and that the furniture was purchased with the same view.
To establish these facts witnesses were offered by the defendant and their testimony was received by the court to which the plaintiff objected on the ground that it contradicted the written act between the parties. I fail to see wherein the contradiction lies, as nothing is mentioned in the act with reference to the purposes to which the furniture was to be put.
The evidence satisfies me that the allegations with reference to the purposes for which the house was rented and the furniture purchased from the plaintiff are true. She knew what business had been carried on in the house. She was in the habit of frequenting it. She went there at night, and in the morning would return and ask the inmates what amount of business had been done the night before. She gave a credit to the defendant with a -grocer to enable her to purchase wine which was to be sold to persons who visited the house. The business of renting furnished houses for the purposes of prostitution seems to have been regularly followed by the plaintiff. The one in question is the third which she rents for such purposes.
Under these circumstances it is not necessary, I think, for us to consider whether the public act passed between the parties was a sale, pure and simple, or whether it contained a resolutory condition or a suspensive condition. This is not the case of a dealer in furniture, selling his goods to the first comer and claiming the unpaid price thereof from his purchaser, as were the cases of Hubbard and Sampson & Brothers. 23 An. 59; 24 An. 625. It is the case of a woman who rents a house and sells the contents thereof to another woman with the knowledge that it has been, and the avowed intention that it should continue to be, used as a public house of prostitution, the business of which was encouraged by her presence and assisted with her means. The law, I think, leaves such people where it finds them, and takes no interest in their disputes.
I think the judgment should be affirmed.
Mr. Justice Howell concurs in this opinion.
Behearing refused.